Citation Nr: 0917921	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  08-09 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the termination of compensation benefits by reason of 
the Veteran's fugitive felon status, was proper, and if so 
whether a waiver of overpayment in the amount of $35,989.26 
is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1972 until 
November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the October 2005 decision by the 
Committee on Waivers and Compromises (COW) located at the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Oakland, California, that denied waiver of recovery of an 
overpayment of pension benefits in the original amount of 
$35,989.26.  In November 2005, the Veteran's pension benefits 
were reinstated, effective from May 3, 2005. 


FINDINGS OF FACT

1. VA determined that from December 27, 2001 (the effective 
date of the fugitive felon provisions of Public Law 107-103) 
until November 2, 2005 (the date that an arrest warrant 
against the Veteran for violation of the terms of his 
probation was dropped) the Veteran was a fugitive felon, and 
discontinued his pension payments for that period of time, 
resulting in an overpayment in the amount of $35,989.26.

2. It is not shown that prior to being notified by VA in 
March 2004, the Veteran was aware of the felony arrest 
warrant dated in April 13, 2000, from Cobb County, Georgia, 
or otherwise aware that he was being sought for prosecution 
for a felony in Georgia.

3. Upon being advised of the arrest warrant in March 2004, 
the Veteran promptly contacted the Georgia authorities, 
through a representative, to resolve the issue of the 
warrant, and on November 2, 2005, the warrant was dismissed.

4.  At no time is there definitive evidence that a condition 
of parole had been violated; by the Veteran's testimony, the 
warrant was dismissed because it had been essentially issued 
in error in the first place.

CONCLUSION OF LAW

The Veteran was not a fugitive felon, and the discontinuance 
of pension benefits from December 27, 2001 to November 2, 
2005, and the creation of the overpayment for that period in 
the amount of $35,989.26 was improper. 38 U.S.C.A. §§ 5107, 
5313 (West 2002); 38 C.F.R. § 3.665 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case the Board notes that the notice provisions of the 
VCAA are inapplicable to waiver claims. Barger v. Principi, 
16 Vet. App. 132 (2002).  Furthermore, in light of the 
favorable decision in this matter, no further development or 
notice is warranted.

Discussion

The Veteran appeals from a denial of waver for overpayment of 
benefits.  The Veteran's primary contention is that the 
overpayment itself was not properly created.  The threshold 
matter, then, is whether the overpayment was properly 
created; if not, the matter of a waiver of recovery of the 
debt is moot. See Schaper v. Derwinski, 1 Vet. App. 430 
(1991). See also 38 C.F.R. § 1.911(c) (2008), VAOPGCPREC 6-98 
(Apr. 24, 1998). 

In March 2004, VA received information from law enforcement 
authorities indicating that the Veteran was the subject of an 
outstanding arrest warrant in Cobb County, Georgia.  As such, 
he was considered a fugitive felon, and was informed of this 
fact in a letter issued later that month.  The letter also 
apprised the Veteran that he had up to 60 days to provide 
evidence in his favor and after that time VA would take 
action to suspend payment of monthly benefits.  

In May 2004 VA notified the Veteran of the suspension of his 
benefits, and in June 2004 the Veteran was notified that the 
suspension of benefits from December 27, 2001, had created an 
overpayment of $35,989.26, for which he was responsible to 
repay to VA.  The Veteran requested a hearing on the matter 
of the overpayment and one was conducted, off the record, in 
July 2005.  At his hearing the Veteran requested a waiver for 
the overpayment, and in an October 2005 decision, the COW 
denied his request.

In his notice of disagreement, dated November 2005, the 
Veteran indicated that he had been unaware of an outstanding 
warrant until he was notified by VA.  He further indicated 
that after learning of the warrant, he retained the help of 
an attorney and the warrant was dismissed.  The Veteran's 
primary contention is that the warrant was initially issued 
in error, as demonstrated by its subsequent dismissal, that 
he never met the definition of "fugitive felon" under 38 
C.F.R. § 3.665(n)(2)(i) (2008), and hence the overpayment was 
not properly created in the first place. 

In a statement of the case issued in April 2007, the RO 
addressed the validity of the debt and included the law 
pertinent to the prohibition of payment of benefits to 
fugitive felon.

Because the Veteran has consistently argued that the 
overpayment was not properly created because he was not a 
fugitive felon, and because the RO has addressed the validity 
of the debt in the April 2007 decision, the Board may address 
this matter in the instant decision.

On December 27, 2001, Congress enacted the Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (Act). Section 505(a)(1) of the Act added 38 
U.S.C.A. § 5313B, which provides, in pertinent part, that a 
veteran who is otherwise eligible for a benefit under Chapter 
11 of Title 38 may not be paid or otherwise provided such 
benefit for any period during which such Veteran is a 
fugitive felon. 38 U.S.C.A. § 5313B (West 2002 & Supp. 2008).

In addressing how fugitive felon status affected payment of 
VA benefits to dependents, a VA Office of General Counsel 
opinion noted that the VA fugitive felon provision was 
modeled after Public Law No. 104-193, which barred fugitive 
felons from receiving Supplemental Security Insurance from 
the Social Security Administration (SSA) and food stamps from 
the Department of Agriculture. VAOPGCPREC 7-2002 (December 3, 
2002). It was noted that Public Law No. 104-193 "was designed 
to cut off the means of support that allows fugitive felons 
to continue to flee." Id. The SSA's fugitive felon provision 
is essentially identical to the VA provision cited above. See 
42 U.S.C.A. § 1382(e)(4)(A).

The term fugitive felon means a person who is a fugitive by 
reason of: (i) Fleeing to avoid prosecution, or custody or 
confinement after conviction, for an offense, or an attempt 
to commit an offense, which is a felony under the laws of the 
place from which the person flees; or (ii) Violating a 
condition of probation or parole imposed for commission of a 
felony under Federal or State law. 38 C.F.R. § 3.665(n)(2) 
(2008).

The term felony includes a high misdemeanor under the laws of 
a state which characterizes as high misdemeanors offenses 
that would be felony offenses under Federal law. 38 C.F.R. § 
3.665(n)(3).

In this case, no evidence of record suggests that the Veteran 
was fleeing prosecution, custody, or confinement after 
conviction, for an offense.  Rather, it appears he was 
unaware that a warrant had ever been issued in 2000, and upon 
becoming aware of this fact in 2004, took immediate steps to 
actively address the matter and have the warrant dismissed.

Based on the above, the only definition of a "fugitive 
felon" remaining requires that the Board consider whether 
the evidence of records indicates that the Veteran violated a 
condition of probation or parole imposed for commission of a 
felony under Federal or State law. 38 C.F.R. § 
3.665(n)(2)(ii).

The record before the Board indicates that in April 2000 the 
Superior Court of Cobb County Georgia issued a warrant for 
the arrest of the Veteran.  The court order issuing the 
warrant indicated that the Veteran "failed to report as 
directed . . . [and] failed to pay as directed" per the 
terms of his probation relating to a violation of the Georgia 
Controlled Substances Act.  In a hearing before the RO in 
January 2007, the Veteran stated that he did not learn about 
the warrant until 2004 because although it was issued in 
Georgia, the Veteran was living in California at the time.

In November 2005, the same court which had issued the warrant 
for the Veteran's arrest dismissed the warrant along with an 
order suspending the running of the probated sentence and a 
petition to revoke his probation.  Throughout the record, 
communications with the Veteran indicate that the RO 
interprets the Georgia court's dismissal of the warrant as an 
indication that the terms of the Veteran's probation had 
breached initially breached by then ultimately had been 
satisfied.  The Veteran, however, consistently interprets the 
term "dismissed" as equivalent to "vacated," suggesting 
that the issuance of the warrant was voided and as such he 
never legally met the definition of a fugitive felon.

The Board notes that under 38 C.F.R. § 3.665(m), "[i]f a 
conviction is overturned on appeal, any compensation . . . 
withheld . . . as a result of incarceration for such 
conviction  . . . shall be restored to the beneficiary."  A 
textual reading clearly reveals that the regulation 
contemplates the possibility of judicial mistakes.  In so far 
as the Board considers the dismissed warrant analogous to an 
overturned conviction, the Board agrees with the Veteran that 
the warrant was effectively vacated and its issuance voided.  
Generally speaking, agency interpretation of its own 
regulation is afforded considerable deference to the extent 
that its interpretation is not "plainly erroneous or 
inconsistent with the regulation." Bowles v. Seminole Rock & 
Sand Co., 325 U.S. 410, 414 (1945), see also Bernhart v. 
Walton, 535 U.S. 212, 217 (2002); Auer v. Robbins, 519 U.S. 
452, 461 (1997); and Udall v. Tallman, 380 U.S. 1, 16-17 
(1965).

In reaching the above conclusion, the Board notes that a 
careful review of the evidence does not reveal any specific 
indication of wrongdoing on the part of the Veteran.  
Although the April 2000 Court order does state that the 
Veteran failed to report and pay as directed by the terms of 
his probation, the document is silent to any details 
confirming in what way he was deficient in following the 
directions of his probation.  Furthermore, the fact that the 
warrant was later dismissed, without any other evidence to 
evaluate, tends to support the opposite conclusion, i.e. that 
the Veteran did not violate the terms of his parole and that 
the order had been erroneous from the start.

After considering all the evidence of record, including 
testimony of the Veteran which was found to be credible, the 
Board finds that the evidence is at least in relative 
equipoise as to the validity of the debt upon which the 
overpayment claim is based.  The benefit of the doubt 
doctrine will therefore be applied, see 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Having found that the evidence does not indicate that the 
Veteran was a fugitive felon from December 27, 2001 to 
November 2, 2005, the creation of the debt was improper.  
Given the Board's favorable disposition of the matter of 
whether the debt has properly been created, the claim of 
entitlement to waiver of such overpayment in the amount of 
$35,989.26  is rendered moot.


ORDER

The discontinuance of pension payments from December 27, 2001 
to November 2, 2005, was improper and the debt of  $35,989.26 
is invalid and shall not be recouped by VA.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


